DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	The following is an allowance in response to the communication received on November 13, 2020.
3.	Claims 1 and 8 have been amended.
4.	Claim 15 has been cancelled.
5.	Claims 1-14 are currently pending and are found to be allowable. 

Reasons for Allowance

6.	Claims 1-14 are allowed.
7.	The following is an examiner’s statement of reasons for allowance:
8.	Regarding the rejection under 35 U.S.C. 101:  The claimed invention performs generating product descriptions of vehicles by receiving a request entered by a user through a user interface for a customized vehicle publication, wherein the request includes a vehicle identification number (VIN) of a vehicle for sale, then, automatically 
9.	Regarding the rejection under 35 U.S.C. 102/103:  Claims 1-14 includes a combination of limitation that results in a very specific steps which are not obvious over the prior art on the record.  The high level of the claimed invention is receiving a request entered by a user through a user interface for a customized vehicle publication, wherein the request includes a vehicle identification number (VIN) of a vehicle for sale, then, automatically receiving inputs describing vehicle characteristics including a vehicle type, a set of standard features, and a set of optional features, determined by the VIN, furthermore, automatically identifying one or more story templates associated with the vehicle type input from among a plurality of existing story templates, each of the plurality 
10.	The Examiner sets forth the following reference as being the closest to the Applicant’s inventive concept.
11.	Caron et al. (U.S. Pub. No. 2011/0196748) talks about advertisement request associated with advertising context, such as from car dealership that sells vehicles such as brands, types, sizes, colors, and Caron further teaches the user can select one or more of campaigns created advertisement template such that the campaign can be generated using campaign template such as a New York campaign for example.
12.	Baum et al. (U.S. Pub. No.  2014/0180834) talks about selecting a photo for advertising for cars further teaches third party computer systems and databases can be accessed by the server to provide access to collection of documents such as advertisements.
13.	Hoffman (U.S. Patent No. 10,235,391) talks about implementing requests for data using independent data objects, wherein the method receive a request for set of data, and the request may include an identifier for the particular set of data.  The 
14.	Wingle (U.S. Patent no. 9,754,293) talks about a method for on-vehicle merchandising wherein the present invention combine vehicle specific information and standard detailed information about a vehicle and render multiple decals on a printed sheet for the vehicle, which forms an on-vehicle merchandising kit.  The decals include pertinent information, such as price, and vehicle options.  Mobile linked data, such as quick response codes, URLs, and text keyword ds are also included in the kit. 
15.	Post (CA 2668629 C) talks about an electronic system includes several computers in data communication with one another.  An electronic window sticker computer (EWS) resides at each vehicle on a dealership lot.  The EWS computers communicate with the remainder of the system through an RF network.  A book-in process and/or a lot manager process form a VIN record for a vehicle to which a EWS has been assigned.  The VIN record includes a robust set of promotion presentation data that are presented at the EWS using a plurality of screens.  User inputs are collected at the EWS and routed to the lot manager process.  Updates to the promotion presentation data may be made frequently, and some updates may be made automatically.  The updates are reflected at the EWS in real time. 
16.	The combination of the prior art fails to address the above limitation.
17.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        03/31/2021